97 F.3d 1459
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.LINEAR CORPORATION, Plaintiff-Appellant,v.AMERICAN ALARM SYSTEMS, INC.;  U.S. Monitors, Inc.;  T.D.Finance Company, Inc.;  Jim Scott;  Cole Reese;  Joan B.Reese, aka Joan C. Barrett;  Robert Stuart;  Billy L.Barron;  Synclare Soryn, aka Synclare Culp, aka MargaretCulp;  Patsy Kelso;  Does, 1 through 30, inclusive,Defendants-Appellees.
No. 96-55050.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 8, 1996.*Decided Sept. 12, 1996.

Before:  D.W. NELSON, T.G. NELSON and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
The parties are familiar with the facts and issues of the case and we will not restate them.


3
We first consider the timeliness of Linear's appeal from the district court's September 25, 1995 order denying Linear's motion for preliminary injunction.  Defendants/appellees did not raise this issue, but this court is required to consider it  sua sponte.  United Artists Corp. v. LA Cage Aux Folles, Inc., 771 F.2d 1265, 1267 (9th Cir.1985).


4
We find that notice of appeal from this order was untimely filed, and that neither the claim that the district court implicitly granted an extension of time to file nor the claim that the circumstances warrant the application of the unique circumstances doctrine is availing.  Thus, we lack jurisdiction to hear the appeal of this order.   See Scott v. Younger, 739 F.2d 1464, 1466 (9th Cir.1984).


5
The only order timely appealed, and thus before this court for consideration, is Linear's appeal from the district court's December 13, 1995 order denying Linear's motion for reconsideration.  We find that the district court did not err in its decision regarding the issues raised in the motion for reconsideration.


6
We express no opinion on the merits regarding adequacy of service, alter ego, or any other matter.


7
For the foregoing reasons, Linear's appeal from the district court's order denying Linear's motion for preliminary injunction is DISMISSED for lack of jurisdiction and the district court's decision to deny Linear's motion for reconsideration is AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3